Citation Nr: 1031186	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-24 454 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for a gastrointestinal 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army from 
December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which 
denied a compensable evaluation for gastroenteritis.  The issue 
has been recharacterized as above to comport with the medical 
evidence of record, the Veteran's allegations, and the applicable 
law.

In June 2010 a hearing was held by the undersigned Acting 
Veterans Law Judge at the RO; a transcript of the hearing is 
associated with the claims file. 


FINDING OF FACT

The Veteran's service connected gastrointestinal disability is 
manifested by intermittent pyrosis and regurgitation. 


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no higher, for 
a gastrointestinal disability has been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For 
claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated August 2006.   Notice was supplemented in February 2009, 
after initial adjudication of the claim, followed by 
readjudication of the claim in several supplemental statements of 
the case.  A multipart notice suffices so long as the notice 
affords the claimant understandable information and a meaningful 
opportunity to participate in the claims process.  Mayfield v. 
Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified relevant VA treatment records and 
afforded the Veteran a physical examinations.  The examination 
was adequate, as the examiner was able to review the claims file 
and made all required findings to permit application of the 
rating schedule.  The Veteran was afforded the opportunity to 
give testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Regulations recognize that disabilities of the digestive system 
often produce a common disability picture, making distinguishing 
between signs and symptoms of disease difficult, and complicating 
the task of avoiding pyramiding of evaluations under 38 C.F.R. 
§ 4.14.  38 C.F.R. § 4.113.  Therefore, ratings of the digestive 
system under Diagnostic Codes 7301-7329, 7331, 7342, and 7345-
7348 are not combined, and a single evaluation is assigned under 
the Diagnostic Code which reflects the predominant disability 
picture.  38 C.F.R. § 4.114.  

This is especially important in a case such as this, where the 
exact nature of the service connected disability is somewhat 
murky.  The Veteran's original October 1972 claim was for service 
connection of ulcers; doctors noted symptoms consistent with 
ulcers, but found no such on upper GI studies.  The listed 
service connected disease was labeled as "gastroenteritis," 
even though that was not in fact the current diagnosis.  The 
February 1973 rating decision labeled the condition as 
gastroenteritis, but the discussion makes clear that service 
connection was in fact granted for a more general 
gastrointestinal disorder characterized by abdominal pain, 
vomiting, bleeding, and general epigastric distress.

The Veteran's gastrointestinal disorder is currently evaluated 
under Diagnostic Code 7346, as a hiatal hernia.  Based on the 
Veteran's predominant symptoms and disability, gastroesophageal 
reflux disease with pyrosis and regurgitation, Diagnostic Code 
7346 is the most appropriate code, and the code most beneficial 
to the Veteran. 

Diagnostic Code 7346 provides that two or more of the symptoms 
for a 30 percent rating, but of lesser severity, are rated 10 
percent disabling.  Persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of considerable 
impairment of health, are rated 30 percent disabling.  Pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health, are rated 60 percent disabling.  38 
C.F.R. § 4.114.

VA treatment records show that the Veteran's gastrointestinal 
disorder is currently diagnosed as gastroesophageal reflux 
disease (GERD) and peptic ulcer disease.  Medications controlled 
his reflux as of January 2007, when he also denied any diarrhea 
or constipation.  In July 2007, the Veteran reported abdominal 
pain, worse in the mornings and with eating.  He denied nausea or 
vomiting, but the abdomen was tender to palpation.  Medications 
were changed at that time, but had to be discontinued because of 
an adverse reaction which worsened the gastrointestinal problems.

At a March 2009 VA examination, the Veteran reported that his 
symptoms had been consistent ever since service.  He had used 
antacids for extended periods of time, and was currently on 
medications.  Spicy foods or large meals triggered heartburn and 
occasional nausea.  He had loose stools periodically, but these 
resolved on their own after a few days.  His abdomen was soft and 
nontender.  GERD, stable on medication, was diagnosed; there was 
no current evidence of gastroenteritis, but the examiner did 
comment that loose stools could be associated with this.

At a November 2009 VA examination, the Veteran reported chronic 
heartburn and indigestion daily.  His medications had been 
changed, and the new medication was not as effective.  He 
continued to report occasional loose stools, but denied abdominal 
pain or cramping.  

During the Veteran's June 2010 hearing, he reported chronic 
heartburn and reflux. Symptoms were worse with stress, and at 
night when lying down.  He sleeps with two pillows but still 
experienced regurgitation at night; his wife confirmed that 
several times a week he wakes up choking and coughing with a 
burning sensation.  He belched frequently, and complained of 
chest pain two to three times a week.  His bowel movements were 
occasionally loose, alternating with constipation.  The Veteran 
continued to take a daily antacid.  The Veteran is competent to 
describe his experiences.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

While medication is somewhat effective in relieving the Veteran's 
symptoms, he continues to experience chronic heartburn and 
indigestion.  He has regurgitation several times a week, 
sufficient to wake him.  He has consistently denied vomiting, and 
has never alleged dysphagia, or difficulty swallowing.  His 
weight has remained fairly steady, and in light of the degree of 
control with medication, no examiner has noted a considerable 
impairment of health.  Some, but not all, of the listed signs and 
symptoms for a 30 percent evaluation under Code 7346 are present, 
and those are controlled to a degree with medication.  

Additional symptoms, such as the altered bowel movement patterns, 
are not considered in this evaluation, but do not represent the 
predominant disability picture, and rating of those 
manifestations under a different Code would not result in a 
higher evaluation.

Accordingly, a 10 percent evaluation, but no higher, is warranted 
for the service connected gastrointestinal disorder, under Code 
7346.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference of employment has 
not been shown; the November 2009 VA examiner specifically found 
that the condition did not impact employment.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required. 


ORDER

A 10 percent evaluation for a gastrointestinal disability is 
granted, subject to the laws and regulations governing payment of 
monetary benefits.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


